PRINCIPAL FINANCIAL GROUP
PROTOTYPE
FOR
SAVINGS PLANS

THIS IS A 401(K)PROFIT SHARING PLAN


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




ADOPTION AGREEMENT
NONSTANDARD

IRS SERIAL NO. K305394A

ADOPTION AGREEMENT PLAN NO. 001
TO BE USED WITH BASIC PLAN NO. 02

APPROVED:  AUGUST 7, 2001
103

Internal Revenue Service           Department of the Treasury

Plan Description: Prototype Non-standardized Profit Sharing Plan With CODA
FFN: 50307440002-001      Case: 200000174 EIN: 42-0127290     Washington, DC
20224
Letter Serial No: K305394a

PRINCIPAL LIFE INSURANCE CO Contact Person: Ms. Arrington 50-00197 710 9TH
STREET Telephone Number: (202) 283-8811 DES MOINES, IA 50309 In Reference to:
T:EP:RA:T2

Date: 08-07-2001


Dear Applicant:

In our opinion, the form of the plan identified above is acceptable under
section 401 of the Internal Revenue Code for use by employers for the benefit of
their employees. This opinion relates only to the acceptability of the form of
the plan under the Internal Revenue Code. It is not an opinion of the effect of
other Federal or local statutes.

You must furnish a copy of this letter to each employer who adopts this plan.
You are also required to send a copy of the approved form of the plan, any
approved amendments and related documents to Employee Plans Determination in
Cincinnati at the address specified in section 9.11 of Rev. Proc. 2000-20,
2000-6 I.R.B. 553.

This letter considers the changes in qualifications requirements made by the
Uruguay Round Agreements Act (GATT), Pub. L. 103-465, the Small Business Job
Protection Act of 1996, Pub. L. 104-188, the Uniformed Services Employment and
Reemployment Rights Act of 1994, Pub. L. 103-353, the Taxpayer Relief Act of
1997, Pub. L. 105-34, the Internal Revenue Service Restructuring and Reform Act
of 1998, Pub. L. 105-206 and the Community Renewal Tax Relief Act of 2000, Pub.
L. 106-554. These laws are referred to collectively as GUST.

Our opinion on the acceptability of the form of the plan is not a ruling or
determination as to whether an employer’s plan qualifies under Code section
401(a). However, an employer that adopts this plan may rely on this letter with
respect to the qualification of its plan under Code section 401(a), as provided
for in Announcement 2001-77, 2001-30 I.R.B. and outlined below. The terms of the
plan must be followed in operation.

Except as provided below, our opinion does not apply with respect to the
requirements of: (a) Code sections 401(a)(4), 401(a)(26), 401(1), 410(b) and
414(s). Our opinion does not apply for purposes of Code section 401(a)(10)(B)
and section 401(a)(16) if an employer ever maintained another qualified plan for
one or more employees who are covered by this plan. For this purpose, the
employer will not be considered to have maintained another plan merely because
the employer has maintained another defined contribution plan(s), provided such
other plan(s) has been terminated prior to the effective date of this plan and
no annual additions have been credited to the account of any participant under
such other plan(s) as of any date within the limitation year of this plan.
Likewise, if this plan is first effective on or after the effective date of the
repeal of Code section 415(e), the employer will not be considered to have
maintained another plan merely because the employer has maintained a defined
benefit plan(s), provided the defined benefits plan(s) has been terminated prior
to the effective date of this plan. Our opinion also does not apply for purposes
of Code section 401(a)(16) if, after December 31, 1985, the employer maintains a
welfare benefit fund defined in Code section 419(e), which provides
postretirement medical benefits allocated to separate accounts for key employees
as defined in Code section 419A(d)(3).

Our opinion applies with respect to the requirements of Code section 410(b) if
100 percent of all nonexcludable employees benefit under the plan. Employers
that elect a safe harbor allocation formula and a safe harbor compensation
definition can also rely on an opinion letter with respect to the
nondiscriminatory amounts requirement under section 401(a)(4) and the
requirements of sections 401 (k) and 401 (m) (except where the plan is a safe
harbor plan under section 401(k)(12) that provides for the safe harbor
contribution to be made under another plan).

An employee that elects to continue to apply the pre-GUST family aggregation
rules in years beginning after December 31, 1996, or the combined plan limit of
section 415(e) in years beginning after December 31, 1999, will not be able to
rely on the opinion letter without a determination letter. The employer may
request a determination letter by filing an application with Employee Plans
Determination on Form 5307, Application for Determination for Adopters of Master
of Prototype or Volume Submitter Plans.

If you, the master or prototype sponsor, have any questions concerning the IRS
processing of this case, please call the above telephone number. This number is
only for use of the sponsor. Individual participants and/or adopting employers
with questions concerning the plan should contact the master or prototype
sponsor. The plan’s adoption agreement must include the sponsor’s address and
telephone number for inquiries by adopting employers.

If you write to the IRS regarding this plan, please provide your telephone
number and the most convenient time for us to call in case we need more
information. Whether you call or write, please refer to the Letter Serial Number
and File Folder Number shown in the heading of this letter.

You should keep this letter as a permanent record. Please notify us if you
modify or discontinue sponsorship of this plan.

  Sincerely yours,

Paul T. Shultz

Director
Employee Plans Rulings & Agreements



TABLE OF CONTENTS


A. ADOPTION AGREEMENT 1 B. EMPLOYER 1 C. PLAN NAME 1 D. EFFECTIVE DATE 1 E.
YEARLY DATE 2 F. FISCAL YEAR 2 G. NAMED FIDUCIARY 2 H. PLAN ADMINISTRATOR 2 I.
PREDECESSOR EMPLOYER AND PRIOR EMPLOYER 3 J. ELIGIBLE EMPLOYEE 4 K. HIGHLY
COMPENSATED EMPLOYEE AND TESTING METHODS 6 L. ENTRY REQUIREMENTS 7 M. ENTRY DATE
9 N. PAY 9 O. ELECTIVE DEFERRAL CONTRIBUTIONS 11 P. MATCHING CONTRIBUTIONS 15 Q.
OTHER EMPLOYER CONTRIBUTIONS AND FORFEITURES 18 R. NET PROFITS AND CONTRIBUTION
REQUIREMENTS> 23 S. CONTRIBUTION MODIFICATIONS 24 T. VOLUNTARY CONTRIBUTIONS AND
ROLLOVER CONTRIBUTIONS 26 U. INVESTMENTS 27 V. VESTING PERCENTAGE 29 W. VESTING
SERVICE 30 X. EQUIVALENCIEST 32 Y. WITHDRAWAL BENEFITS 32 Z. RETIREMENT AND THE
START OF BENEFITS 33 AA. FORMS OF DISTRIBUTION FOR RETIREMENT BENEFITS 36 BB.
ADOPTING EMPLOYERS 37


PRINCIPAL FINANCIAL GROUP PROTOTYPE FOR SAVINGS PLANS

ADOPTION AGREEMENT - NONSTANDARDIZED FORM

(Use black ink to complete the Adoption Agreement.)

This ADOPTION AGREEMENT together with the PRINCIPAL FINANCIAL GROUP PROTOTYPE
BASIC SAVINGS PLAN constitutes (Select (1), (2), or (3).)


[  ] a new plan.


[X] a restatement of an existing plan (and trust). Such existing plan was
qualifiable under 401 (a) of the Internal Revenue Code. The provisions of this
restatement are effective on January 1. 2002. This is the RESTATEMENT DATE.
(Select if not currently on this Plan No. 001, Basic Plan No. 02 with the
approval date shown on the cover page.)


[  ] Amendment No. _________________ to the Plan. It replaces all prior
amendments to the Plan and the first Adoption Agreement. The provisions of this
amendment are
effective on _______________________________________. (Select if currently on
this Plan No. 001, Basic Plan No. 02 with the approval date shown on the cover
page.)




The terms we, us, and our, as they are used in this Plan, refer to the EMPLOYER.
We, New Horizons Worldwide. Inc. are the Employer. (Fill in exact legal name.)


The PLAN NAME is The New Horizons Worldwide 401fk1 Retirement Savings Plan.


The Plan’s original effective date is January 1. 1995. This is the EFFECTIVE
DATE.


Page 1

The YEARLY DATE is the first day of each Plan Year. (Fill in the Effective Date.
If this is not a new plan and the Yearly Date has changed more than once, fill
in any Yearly Date that is not later than the Restatement Date or amendment
effective date.)
The Yearly Date is January 1, 1995 and (Select one.)


[X] the same day of each following year.


[  ] each following _________________. (The first Plan Year is short.)


[  ]

each following __________________ through


____________________ and


each following ________________________. (A later Plan Year is short. Complete
(a) using the same month andday as in Yearly Date above, (b) using the same
month and day as in (a) and the calendar year in which the short Plan Year
begins, and (c) using the first day of the new Plan Year.)
If the first date in Item E is after the Effective Date, Yearly Dates before the
first date in Item E above shall be determined under the provisions of the
(Prior) Plan before that date.


The FISCAL YEAR is our taxable year and ends on December 31. (Month and day.)


We are the NAMED FIDUCIARY, unless otherwise specified in (1) below.


[  ] ____________________________________ is the Named Fiduciary: (Principal
Life Insurance Company cannot be named.)


We are the PLAN ADMINISTRATOR, unless otherwise specified in (1) below.


[  ] ________________________________________ is the Plan Administrator:
(Principal Life Insurance Company cannot be named.)
If (1) is selected, complete the address, phone number, and tax filing number of
the Plan Administrator.
Address ___________________________________________________________
___________________________________________________________________
___________________________________________________________________

Phone No. _____________________ Tax Filing No. ____________________


Page 2

PREDECESSOR EMPLOYER AND PRIOR EMPLOYER.


A PREDECESSOR EMPLOYER is a firm of which we were once a part (e.g., due to a
spinoff or a change of corporate status) or a firm absorbed by us because of a
merger or acquisition (stock or asset, including a division or an operation of
such company). No selections are needed for a Predecessor Employer which
maintained this Plan since the Employer is defined as including such Predecessor
Employer, and service with the Employer would therefore include service with
such Predecessor Employer.


[X] (Select if you wish to count service or pay with a Predecessor Employer
which did not maintain this Plan.) A Predecessor Employer which did not maintain
this Plan is deemed to be the Employer for purposes of determining: (Select at
least one.)


[X] Entry Service

NOTE: The Entry Date for an employee of such Predecessor Employer shall be the
earliest Entry Date on or after he has both met the entry requirements and is an
Eligible Employee.


[X] Vesting Service


[X] Hours of Service required to be eligible for an Employer Contribution


[X] Pay


[X] (Select if service must be continuous.) Service with or pay from such
Predecessor Employer shall be counted only if service continued without
interruption.


[  ]  (Select if Self-employed Individual’s service and pay is to be counted.)
Service with or pay from such Predecessor Employer shall include service or pay
while a sole proprietor or partner.


[  ]  (Select if not counted for all such Predecessor Employers.) Service with
or pay from such Predecessor Employer shall be counted only as to a Predecessor
Employer which (Select (i), (ii), or both.)


[  ]  maintained a qualified pension or profit sharing plan (or)


[  ]  is named below: (Exact legal name(s).)
_____________________________________________________________
_____________________________________________________________
_____________________________________________________________



Page 3

A PRIOR EMPLOYER is an Employee’s last employer immediately prior to us which is
not a Predecessor Employer or a Controlled Group member, but for which service
credit is granted under the Plan. Service with such Prior Employer shall be
counted pEly if service continued without interruption.


[  ]  (Select if you wish to count service with a Prior Employer.) The following
are Prior Employers for which service credit is granted under the Plan:. (Exact
legal name(s).)
________________________________________________________
________________________________________________________
________________________________________________________



Service with such Prior Employer shall be counted for purposes of determining:
(If (a) above is selected, select (i), (ii), or both.)


[  ] El Entry Service
NOTE: The Entry Date for an employee of such Prior Employer shall be the
earliest Entry Date on or after he has both met the entry requirements and is an
Eligible Employee.


[  ] Vesting Service


An ELIGIBLE EMPLOYEE is (Select (7) or (2).)


[  ] El an Employee of ours or of an Adopting Employer (See Item AB.).


[X]  an Employee of ours or of an Adopting Employer (See Item AB.), provided the
Employee meets the requirements) selected below. (Select requirements) in
(a)-(e) that apply. Selections may affect testing done to determine if the
minimum coverage requirement of Code Section 410(b) is met, unless otherwise
indicated.)


[  ] El Employed in the following employment classification: (Select at least
one.)


[  ] Paid on a salaried basis


[  ] Paid on a commission basis


[  ] Paid on an hourly basis


[  ] Represented for collective bargaining purposes by (Select A or B.)


[  ] any bargaining unit


[  ] specific bargaining unit named below:
________________________________________________
________________________________________________
________________________________________________



Page 4

    [  ] Not represented for collective bargaining purposes by (Select A or B.)
    
    
    [  ] any collective bargaining agreement between us and employee
    representatives, if retirement benefits were the subject of good faith
    bargaining and if two percent or less of the Employees who are covered
    pursuant to that agreement are professionals as defined in section
    1.410(b)-9 of the regulations. For this purpose, the term “employee
    representatives” does not include any organization more than half of whose
    members are Employees who are owners, officers, or executives of ours. (This
    exclusion does not affect coverage testing.)
    
    
    [  ] a specific bargaining unit named below:
    _______________________________________________
    _______________________________________________
    _______________________________________________
    (This exclusion does not affect coverage testing if requirements in (a)(v)A
    above are met.)
    
    
    [  ] Not a nonresident alien, within the meaning of Code Section
    7701(b)(1)(B), who receives no earned income, within the meaning of Code
    Section 911(d)(2), from us which constitutes income from sources within the
    United States, within the meaning of Code Section 861(a)(3), or who receives
    such earned income but it is all exempt from income tax in the United States
    under the terms of an income tax convention. (This exclusion does not affect
    coverage testing.)
    
    
    [  ] Not a Leased Employee.
    
    
    [  ]  Not an Employee who became an Employee as the result of a Code Section
    410(b)(6)(C) transaction. These Employees will be excluded during the period
    beginning on the date of the transaction and ending on the last day of the
    first Plan Year beginning after the date of the transaction. A Code Section
    410(b)(6)(C) transaction is an asset or stock acquisition, merger, or
    similar transaction involving a change in the employer of the employees of a
    trade or business. (This exclusion does not affect coverage testing.)
    
    
    [  ]  Not an Employee considered by us to be an independent contractor, or
    the employee of an independent contractor, who is later determined by the
    Internal Revenue Service to be an Employee.
    

 b. If more than one employment classification is selected in (a) above, the
    Employee must meet (Select (i) or (l).)
    

    [  ] all of the employment classifications selected.
    
    
    [  ] any one of the employment classifications selected.
    

Page 5

[  ] Not covered under any other qualified (Select (i), (ii), or both.)


[  ] profit sharing plan (or)


[  ] pension plan
to which we contribute.


[  ] Employed at the following location(s) or division(s) or in the following
position(s) or classification(s): (List those to be included.)
_______________________________________________
_______________________________________________



[X] Not employed at the following location(s) or division(s) or in the following
position(s) or classification(s): (List those to be excluded. Cannot impose a
service-based exclusion such as part-time employees.)

union, temporary, discretionary, per diem


HIGHLY COMPENSATED EMPLOYEE AND TESTING METHODS.

HIGHLY COMPENSATED EMPLOYEE. The definition of Highly Compensated Employee in
Plan Section 1.02 is modified below. (Select any that apply.)


[  ] TOP-PAID GROUP ELECTION. (Select if you wish to limit the number of Highly
Compensated Employees based on compensation to the fop-paid group.) In
determining who is a Highly Compensated Employee, we make a top-paid group
election. The effect of this election is that an Employee (who is not a
5-percent owner at any time during the determination year or the look-back year)
with compensation in excess of $80,000 (as adjusted) for the look-back year is a
Highly Compensated Employee only if the Employee was in the top-paid group for
the look-back year.


[  ]  CALENDAR YEAR DATA ELECTION. (Select if you wish to change the look-back
year for compensation determination. This election has no effect if the Plan
Year begins on January 1.) In determining who is a Highly Compensated Employee
(other than as a 5-percent owner), we make a calendar year data election. The
effect of this election is that the look-back year is the calendar year
beginning with or within the look-back year.

NOTE: These elections must apply consistently to the determination years of all
plans of yours except as provided in the definition of Highly Compensated
Employee in Plan Section 1.02.


TESTING METHODS. This Plan shall use the prior year testing method for purposes
of the ADP and ACP Tests, unless otherwise specified in (a) below.


Page 6

[  ]  (Must be selected if 401 (k) Safe Harbor Plan.) This Plan shall use the
current year testing method for purposes of the ADP and ACP Tests.

NOTE:The Plan cannot change from the current year testing method to the prior
year testing method for a Plan Year unless (i) the Plan has been using the
current year testing method for the preceding five Plan Years or, if less, the
number of Plan Years the Plan has been in existence or (ii) the Plan otherwise
meets one of the conditions specified in Internal Revenue Service Notice 98-1
(or superseding guidance) for changing from the current year testing method.


If this is not a successor plan and the Plan is using the prior year testing
method, for the first Plan Year this Plan permits any Member to make Elective
Deferral Contributions, the prior year’s Nonhighly Compensated Employees’ ADP,
as defined in Plan Section 3.07, shall be three percent, unless otherwise
specified in (i) below.


[  ]  (Cannot be used with (a) above.) The Plan Year’s ADP, as defined in Plan
Section 3.07, shall be used for the Nonhighly Compensated Employees’ ADP.


If this is not a successor plan and the Plan is using the prior year testing
method, for the first Plan Year this Plan permits any Member to make Voluntary
Contributions, provides for Matching Contributions, or both, the prior year’s
Nonhighly Compensated Employees’ ACP, as defined in Plan Section 3.07, shall be
three percent, unless otherwise specified in (i) below.


[  ]  (Cannot be used with (a) above.) The Plan Year’s ACP, as defined in Plan
Section 3.07, shall be used for the Nonhighly Compensated Employees’ ACP.


ENTRY REQUIREMENTS.


SERVICE REQUIRED to become an Active Member: (Select (a) or (b).)


    [  ] Service is not required.
    

    

 a. [X] Service requirement is (Select (i), (ii), or (iii). Up to one year maybe
    used, 6 months if Entry Date is Yearly Date.)
    

    [  ] one year.
    
    
    [X]  6  months. (Up to 12. Only available if (2)(a) below is selected.)
    
    
    [  ] ___ days. (Up to 120. Only available if (2) (a) below is selected.)
    

ENTRY SERVICE, subject to the provisions of Plan Section 1.02, shall be
determined as follows: (Select (a) or (b) if service is required for entry.)


[X] ELAPSED TIME METHOD. Entry Service is the total of an Employee's Periods of
Service without regard to Hours of Service.


[  ] HOURS METHOD. A year of Entry Service is an Entry Service Period in which
an Employee has at least 1,000 Hours of Service, unless otherwise specified in
(i) below.


Page 7

[  ] (Up to 999.) Hours of Service.


[  ] CREDITING DATE. A year of Entry Service shall be credited at the end of the
Entry Service Period, unless otherwise specified in A below.


[  ] A year of Entry Service shall be credited when the Employee has reached the
specified number of Hours of Service during the Entry Service Period.


ENTRY SERVICE PERIOD is the consecutive 12-month period beginning on an
Employee’s Hire Date and the consecutive 12-month period ending on the last day
of each following Plan Year, unless otherwise specified in A below. Following
Plan Years shall include all Plan Years that begin after his Hire Date. (See
Plan Section, 1.02 for the crediting of Entry Service during the first two
periods.)


[  ]  An Entry Service Period is the consecutive 12-month period beginning on an
Employee’s Hire Date and each following consecutive 12-month period beginning on
an anniversary of that Hire Date.


An ENTRY BREAK, when the hours method is used, is an Entry Service Period in
which an Employee is credited with not more than one-half of the Hours of
Service required for a year of Entry Service, unless otherwise specified in A
below.


[  ] ______ or fewer Hours of Service. (Fill in up to 500 hours but less than
hours required for a year of Entry Service.)


AGE REQUIRED to become an Active Member: (Select (a) or (b).)


[X] A minimum age is not required.


[  ] An Employee must be _____ or older. (Not over age 21, 20 1/2 if Entry Date
is Yearly Date.)


[  ]  DUAL ELIGIBILITY. (Only available if (1)(b) or (3)(b) above is selected.
Cannot be used with Item O(8) or (9).) The service and age requirements selected
in (1)(b) and (3)(b) above shall not apply for purposes of Elective Deferral
Contributions. For purposes of Elective Deferral Contributions, an Employee
shall first become an Active Member (begin active participation in the Plan) on
the earliest Entry Date selected in Item M on which he is an Eligible Employee,
unless otherwise specified in (a) below.


[  ]  IMMEDIATE ENTRY FOR ELECTIVE DEFERRALS. (Cannot be used with Items M(5) or
O(7).) For purposes of Elective Deferral Contributions, an Employee shall first
become an Active Member (begin active participation in the Plan) on the earliest
date on which he is an Eligible Employee. This date is the Member's Entry Date.

NOTE:The earliest Entry Date shall be used to determine if a Member is an Active
Member for purposes of any minimum contribution under Plan Section 11.04.




[  ] WAIVING ENTRY REQUIREMENTS. The requirements selected below shall be waived
on . This date shall be an Entry Date if the Eligible Employee has met all the
other entry requirements. (Select (a), (b), or both.)


Page 8

[  ] Service requirement


[  ] Age requirement

NOTE: This waiver applies only (i) to the primary Employer in Item B and (ii) on
the date you fill in. Must be the Effective Date or later. See Item AB for the
waiver of entry requirements for an Adopting Employer.


ENTRY DATE. An Eligible Employee shall enter the Plan as an Active Member on the
earliest (Select one.)


[  ] Monthly Date


[  ] Semi-yearly Date


[X] Quarterly Date


[  ]  Yearly Date (!f selected, age and service required in Item L cannot be
over 20 1/2 or more than 6 months, respectively.)


[  ] date

on or after the date on which he meets all the entry requirements. This date is
his ENTRY DATE.


PAY.

NOTE: Pay is used for ADP and ACP Tests and for contribution determinations
other than for top-heavy minimum contributions and 401 (k) SIMPLE Plan
contributions. Compensation, as defined in Plan Section 3.09, is used for 01(k)
SIMPLE Plan contributions.


Pay is the same as Compensation defined in Item S, subject to any modifications
set forth in this Item N.

For years beginning before January 1, 1998, Compensation, as defined in Item S,
does not include elective contributions, but Pay shall. For this purpose,
elective contributions are amounts excludible from the gross income of the
Employee under Code Sections 402(e)(3), 402(h)(1)(B), 125, or 403(b), and
contributed by us, at the Employee’s election, to a Code Section 401 (k)
arrangement, a simplified employee pension, cafeteria plan, or tax-sheltered
annuity. Elective contributions also include amounts deferred under a Code
Section 457 plan maintained by us and employee contributions “picked up” by a
governmental entity and, pursuant to Code Section 414(h)(2), treated as our
contributions.


SAFE HARBOR FRINGE BENEFIT EXCLUSION. For the purpose of calculating Elective
Deferral Contributions and Matching Contributions only, Pay shall not include
reimbursements or other expense allowances, fringe benefits (cash or noncash),
moving expenses, deferred compensation (other than elective contributions), and
welfare benefits, unless otherwise specified in (a) below.


Page 9

[  ]  (Exclude fringe benefits for all purposes.) Pay for all purposes under the
Plan shall not include reimbursements or other expense allowances, fringe
benefits (cash or non-cash), moving expenses, deferred compensation (other than
elective contributions), and welfare benefits.


ANNUAL PAY for a Plan Year is an Employee’s Pay for the Pay Year ending with or
within the consecutive 12-month period ending on the last day of the Plan Year.
(Annual Pay is used for calculating annual contributions and annual allocations
of Qualified Nonelective Contributions, Additional Contributions, and
Discretionary Contributions. Annual Pay is not used for the Qualified
Nonelective Contributions used to satisfy the ADP Test Safe Harbor described in
Item O(8).)
The PAY YEAR is the consecutive 12-month period ending on the last day of each
Plan Year, unless otherwise specified in (a) below.


[  ]  the Pay Year is the consecutive 12-month period ending on each         ,
(Month and day.) For an Employee whose date of hire is less than 12 months
before the end of the consecutive 12-month period designated, Pay shall be
determined over the consecutive 12-month period ending on the last day of the
Plan Year.


ANNUAL PAY MODIFICATIONS: (Select any that apply.)


[  ]  Annual Pay shall not include Pay over $________.


[  ]  (Cannot use with (a) above.) Annual Pay shall only include Pay received
while an Active Member.

NOTE: Including only Pay received while an Active Member may result in
additional Contributions needed to satisfy the top-heavy requirements, described
in Plan Section 11.04, during any Plan Year in which this Plan is a Top-heavy
Plan.


[  ]  Pay for purposes of determining the allocation or amount of: (Select at
least one.)


[  ]  (Cannot use if 401(k) Safe Harbor Plan.) Elective Deferral Contributions
and Matching Contributions (Exclusions for Matching Contributions only is not
permitted.)


[  ]  Qualified Nonelective Contributions (Cannot select if ADP Test Safe Harbor
is satisfied using Qualified Nonelective Contributions, Item O(8)(b)(ii) or
(c).)


[  ] Additional Contributions


[  ]  Discretionary Contributions (Exclusions are not permitted if integrated
allocation formula is used.)

excludes: (Select at least one.)

[  ] bonuses

[  ] commissions

[  ] overtime

[  ] other special pay (Specify type of pay.)
_______________________________________

NOTE: Exclusions for purposes of any contributions other than Elective Deferral
Contributions and Matching Contributions will require Code Section 414(s)
nondiscrimination testing.


Page 10

[X] For purposes of the ADP and ACP Tests, Pay shall be limited to Pay received
while an Eligible Member, as defined in Plan Section 3.07.


ELECTIVE DEFERRAL CONTRIBUTIONS for a Member are equal to a portion of Pay as
specified in the elective deferral agreement. An Employee who is eligible to
participate in the Plan may file an elective deferral agreement with us. The
Member shall modify or terminate the elective deferral agreement by filing a new
elective deferral agreement. The elective deferral agreement may not be made
retroactively and shall remain in effect until modified or terminated.

BEGINNING OF FIRST PAY PERIOD. The elective deferral agreement to start or
modify Elective Deferral Contributions shall be effective on the first day of
the first pay period following the pay period in which the Member’s Entry Date
(Reentry Date, if applicable) or any following change date occurs, unless
otherwise specified in (1) or (2) below.


[  ]  FOLLOWING PAY DATE. (Cannot be used with (7) below.) A Member’s elective
deferral agreement shall become effective on the first day that pay is paid or
made available following the date on which the Member’s Entry Date, (Reentry
Date, if applicable) or any following change date occurs.


[  ]  BEGINNING OF SECOND PAY PERIOD. A Member’s elective deferral agreement
shall become effective on the first day of the second pay period following the
pay period in which the Member’s Entry Date (Reentry Date, if applicable) or any
following change date occurs. (Consider using this option if the Plan requires
automatic deferrals.)

The elective deferral agreement to start or modify Elective Deferral
Contributions must be entered into on or before the date it is effective.

The elective deferral agreement to stop Elective Deferral Contributions may be
entered into on any date. If O(1) is not selected above, such elective deferral
agreement shall be effective on the first day of the first pay period following
the pay period in which the elective deferral agreement is entered into. If O(1)
is selected above, such elective deferral agreement shall be effective on the
first day that pay is paid or made available after the elective deferral
agreement is entered into.


The change date shall be each Semi-yearly Date, unless otherwise specified in
(a), (b), (c), or (d) below. (Select one, if applicable.)

[  ] Monthly Date.


[X] Quarterly Date.


[  ] Yearly Date.


[  ] El date.


Page 11

[  ]  (Cannot select if ADP Test Safe Harbor is satisfied using Qualified
Matching Contributions.) _____% of Pay is the minimum Elective Deferral
Contribution.


[X] Elective Deferral Contributions must be a whole percentage of Pay.


[X]  (Cannot select if ADP Test Safe Harbor is satisfied using Qualified
Matching Contributions.)   50 % of Pay is the maximum Elective Deferral
Contribution. (Consider using this option to limit Elective Deferral
Contributions to avoid 415 excesses.)


[  ]  AUTOMATIC DEFERRAL. (Cannot be used with Item M(5).) The Plan shall
require an automatic Elective Deferral Contribution described in Plan Section
3.01. The automatic Elective Deferral Contribution shall be 4% of Pay, unless
otherwise specified in (a) below. The Member may affirmatively elect a different
percentage or elect not to make Elective Deferral Contributions. If the Member
elects a different percentage, such percentage must comply with any limitations
selected in (4), (5), or (6) above.


[  ] ________% (Up to 6%) of Pay shall be the automatic Elective Deferral
Contribution.


The automatic Elective Deferral Contribution shall apply to Members only at the
time they enter or reenter the Plan, unless otherwise specified in (i) below.


[  ] The automatic Elective Deferral Contribution shall also apply to all Active
Members as of the effective date of the amendment to the Plan adding this
provision who have not elected to make Elective Deferral Contributions of at
least 4% (or the percentage in (a) above, if applicable).


[  ]  401(k) SAFE HARBOR. We elect to have the 401(k) safe harbor provisions
described in Plan Section 3.08 apply. (Select (b) or (c). Select (d), if
applicable.)


The Plan will satisfy the ADP Test Safe Harbor only, unless otherwise specified
in (i) below.


[  ]  The Plan will satisfy the ADP Test Safe Harbor and the ACP Test Safe
Harbor. (Only available if (8)(b)(i) or Item P is selected and the ACP Test Safe
Harbor limits on Matching Contributions are met.)


[  ]  CONTRIBUTIONS FOR ALL PLAN YEARS. (Any changes under this Item (8)(b),
including electing to no longer have the provisions apply, must be effective at
the beginning of the Plan Year, except as provided in (i)E below.) We elect to
make the 401(k) safe harbor Contributions for all Plan Years. (Select (i) or
(ii).)


[  ]  QUALIFIED MATCHING CONTRIBUTIONS. The ADP Test Safe Harbor shall be
satisfied using Qualified Matching Contributions. These Contributions are 100%
vested and subject to the distribution restrictions of Code Section 401(k) when
made. (See Plan Section 5.04.) The amount of our Qualified Matching
Contributions shall be equal to (Select A or B.)


[  ]  BASIC MATCHING FORMULA. 100% of Elective Deferral Contributions which are
not over 3% of Pay, plus 50% of Elective Deferral Contributions which are over
3% but are not over 5% of Pay.


Page 12

[  ] ENHANCED MATCHING FORMULA. 100% of Elective Deferral Contributions which
are not over 4% of Pay, unless otherwise specified in (1) or (2) below.


[  ] STATED MATCH. (Complete (a) and (b). For example: 100% of Elective Deferral
Contributions which are not over 5% of Pay.)


_____ % of Elective Deferral Contributions which are not over


_____ % of Pay.
NOTE: Must complete (a) using at least 100%. The product of the percentages in
(a) and (b) must equal at least 4 %. For example, 100% x 5% = 5% or 150% x 3% =
4.5%. If satisfying ACP Test Safe Harbor, must complete (b) with a percentage
not more than 6%.


[  ] STATED TIERED MATCH. (Complete (a) through (d). For example: 100% of
Elective Deferral Contributions which are not over 4% of Pay, plus 50% of
Elective Deferral Contributions which are over 4% but are not over 6% of Pay.)


_____ % of Elective Deferral Contributions which are not over


_____ % of Pay, plus (First limit on Elective Deferral Contributions.)


_____ % (Must be less than (a).) of Elective Deferral Contributions which are
over the percentage of Pay specified in (b) but are not over


_____ % (Must be more than (b).) of Pay. (Second limit on Elective Deferral
Contributions.)
NOTE: Must complete (a) using at least 100%. The product of the percentages in
(a) and (b) must equal at least 3%. In addition, if the product of the
percentages in (a) and (b) does not equal at least 4%, (c) must be completed
using at least 50% and the product of the percentages in (c) and (d) when added
to the product of the percentages in (a) and (b) must equal at least 4%. If
satisfying ACP Test Safe Harbor, must complete (b) with a percentage less than
6% and (d) with a percentage not more than 6%.


CALCULATION PERIOD. Qualified Matching Contributions are calculated based on
Elective Deferral Contributions and Pay for the period specified below. (Refers
to calculation of the amount of Qualified Matching Contributions, not when
contributed. Select (1), (2), (3), or (4).)


[  ] PAY PERIOD. Qualified Matching Contributions shall be made for all persons
who were Active Members at any time during the pay period.


[  ] PAY PERIODS ENDING WITH OR WITHIN EACH MONTH. Qualified Matching
Contributions shall be made for all persons who were Active Members at any time
during the month.


Page 13

[  ] PAY PERIODS ENDING WITH OR WITHIN EACH PLAN-YEAR QUARTER. Qualified
Matching Contributions shall be made for all persons who were Active Members at
any time during the Plan-year Quarter.

NOTE: If (1), (2), or (3) is selected, Qualified Matching Contributions must be
contributed to the Plan by the last day of the following Plan-year Quarter.



[  ] PLAN YEAR. Qualified Matching Contributions shall be made for all persons
who were Active Members at any time during the Plan Year.


[  ] Qualified Matching Contributions shall be made only for Nonhighly
Compensated Employees.


[  ] The 401 (k) safe harbor election shall be revoked as of
______________________ Such date cannot be earlier than the later of (i) 30 days
after the date Active Members are given the supplemental notice described in
Plan Section 3.08(e) and (ii) the date the amendment revoking such provisions is
adopted. Qualified Matching Contributions shall be made for the period prior to
the revocation.


[  ] QUALIFIED NONELECTIVE CONTRIBUTIONS. The ADP Test Safe Harbor shall be
satisfied using Qualified Nonelective Contributions. (These Contributions in
excess of the amount needed to satisfy the ADP Test Safe Harbor may be used to
satisfy the ACP Test, if applicable.) These Contributions are 100% vested and
subject to the distribution restrictions of Code Section 401(k) when made. (See
Plan Section 5.04.)

The amount of our Qualified Nonelective Contributions shall be equal to

_____% (Must be at least 3%.) of Pay for the Plan Year for persons who were
Active Members at any time during the Plan Year, unless otherwise specified in A
and B below. (The Pay used for these Contributions is not necessarily the same
as Annual Pay defined in Item N. Select any that apply.)


 A. [  ] Pay shall only include Pay received while an Active Member.
    
    NOTE: Including only Pay received while an Active Member may result in
    additional Contributions needed to satisfy the top-heavy requirements,
    described in Plan Section 11.04, during any Plan Year in which this Plan is
    a Top-heavy Plan.
    

 B. [  ] Qualified Nonelective Contributions shall be made only for Nonhighly
    Compensated Employees.
    

[  ]  CONTRIBUTIONS FOR PLAN YEARS IN WHICH THE PLAN IS AMENDED. We elect the
option of amending the Plan to provide a Qualified Nonelective Contribution to
satisfy the ADP Test Safe Harbor for a Plan Year.


[  ] PLAN IS AMENDED. (Only available if (c) above is selected.) The Plan is
amended to provide a Qualified Nonelective Contribution for the Plan Year
beginning _____________________. (These Contributions in excess of the amount
needed to satisfy the ADP Test Safe Harbor may be used to satisfy the ACP Test,
if applicable.) These Contributions are 100% vested and subject to the
distribution restrictions of Code Section 401 (k) when made. (See Plan Section
5.04.)


Page 14

The amount of our Qualified Nonelective Contributions for such Plan Year shall
be equal to ______% (Must be at least 3%.) of Pay for the Plan Year for persons
who were Active Members at any time during the Plan Year, unless otherwise
specified in A and B below. (The Pay used for these Contributions is not
necessarily the same as Annual Pay defined in Item N. Select any that apply.)


[  ] Pay shall only include Pay received while an Active Member.

NOTE: Including only Pay received while an Active Member may result in
additional Contributions needed to satisfy the top-heavy requirements, described
in Plan Section 11.04, during any Plan Year in which this Plan is a Top-heavy
Plan.


[  ] Qualified Nonelective Contributions shall be made only for Nonhighly
Compensated Employees.


[  ]  401(k) SIMPLE. (Only available if the Plan uses a calendar year Plan Year,
you are an Eligible Employer, as defined in Plan Section 3.09, and the exclusive
plan requirement of (a)(1)(ii) of Plan Section 3.09 is met. Cannot use if 401(k)
Safe Harbor Plan.) We elect to have the 401 (k) SIMPLE provisions described in
Plan

Section 3.09 apply to the Plan effective ________________________.

An amendment to have 401 (k) SIMPLE provisions no longer apply is effective the
first January 1 following the date the amendment is adopted.

NOTE: See Plan Section 3.09 for 401(k) SIMPLE provisions. If this is anew plan,
the Effective Date (Item D) and the date in (9) above must be on or before
October 1. Future Plan Years must begin on January 1. If this is a restatement
(or amendment) adding this provision, the date in (9) above will be the same as
the Restatement Date (or effective date of the amendment) which must be on a
January 1 which is the first day of a Plan Year and future Plan Years must begin
on a January 1. Such restatement (or amendment) must be adopted before the
January 1 on which the provisions become effective. Elective Deferral
Contributions and Rollover Contributions will be the only contributions
reflected in the Adoption Agreement. Other Contributions shall only be permitted
as specified in Plan Section 3.09. The Member may change the elective deferral
agreement on any date. No selections can be made in (4), (5), or (6) above.
Elective Deferral Contributions will be subject to the $6, 000 (as adjusted)
annual limit of Code Section 401(k)(11).


[X] MATCHING CONTRIBUTIONS. (Cannot select if ADP Test Safe Harbor is satisfied
using Qualified Matching Contributions.) Any percentage determined by us shall
apply to all eligible persons for the entire Plan Year. (Select (1), (2), or
(3).)


 1. [  ]  STATED MATCH. We shall make Matching Contributions. The percentage of
    Elective Deferral Contributions matched is _____ %.
    

 2. [  ]  STATED TIERED MATCH. We shall make Matching Contributions in an amount
    equal to (Complete (a) through (d). For example: 100% of Elective Deferral
    Contributions which are not over 3% of Pay, plus 50% of Elective Deferral
    Contributions which are over 3% but are not over 5% of Pay.)
    

Page 15

_____ % of Elective Deferral Contributions which are not over


_____ % of Pay, plus (First limit on Elective Deferral Contributions.)


_____ % (Must be less than (a).) of Elective Deferral Contributions which are
over the percentage of Pay specified in (b) but are not over


_____ % (Must be more than (b).) of Pay. (Second limit on Elective Deferral
Contributions.)

NOTE: If satisfying ACP Test Safe Harbor, must complete (b) with a percentage
less than 6% and (d) with a percentage not more than 6%.


[X] DISCRETIONARY MATCH. (If selected and Plan is satisfying ACP Test Safe
Harbor, (b) must be selected.) We may make a discretionary Matching
Contribution. The percentage of Elective Deferral Contributions matched, if any,
shall be a percentage as determined by us. (Select any that apply.)


[  ] We shall make a discretionary Matching Contribution. The percentage of
Elective Deferral Contributions matched shall be at least _____ %.


[  ] If we make a discretionary Matching Contribution, the percentage of
Elective Deferral Contributions matched shall not be more than _____%. (If
satisfying ACP Test Safe Harbor, must complete With a percentage not more than
100%.)


[  ]  LIMIT ON ELECTIVE DEFERRALS MATCHED. (Must select if (1) or (3) above is
used and satisfying ACP Test Safe Harbor. Cannot use with (2) above. Limit could
help pass the ADP and ACP Tests for non-401(k) Safe Harbor Plans.) Elective
Deferral Contributions which are over the percentage of Pay below won’t be
matched. (Select (a) or (b).)


[  ]  _____ % of Pay. (If satisfying ACP Test Safe Harbor, must complete with a
percentage not more than 6% (not more than 4% if (3) above is selected).)


[  ]  A percentage determined by us. (Select any that apply. Must select (ii) if
satisfying ACP Test Safe Harbor.)


[  ] The percentage shall be at least _____ %.


[  ]  The percentage shall not be more than _____ %. (If satisfying ACP Test
Safe Harbor, must complete with a percentage not more than 6% (not more than 4%
if (3) above is selected).)


CALCULATION PERIOD. Matching Contributions are calculated based on Elective
Deferral Contributions and Pay for the period specified below. (Refers to
calculation of the amount of Matching Contribution, not when contributed. Select
(a), (b), (c), or (d).)


Page 16

[X] PAY PERIOD. Matching Contributions shall be made for all persons who were
Active Members at any time during that pay period.


[  ] PAY PERIODS ENDING WITH OR WITHIN EACH MONTH. Matching Contributions shall
be made for all persons who were Active Members at any time during the month.


[  ] PAY PERIODS ENDING WITH OR WITHIN EACH PLAN-YEAR QUARTER. Matching
Contributions shall be made for all persons who were Active Members at any time
during the Plan-year Quarter.


[  ] PLAN YEAR. Matching Contributions shall be made for all persons who were
Active Members at any time during the Plan Year, unless otherwise specified in
(i) below.


[  ] (Cannot use if satisfying ACP Test Safe Harbor.) Matching Contributions
shall be made for persons meeting the requirements in Item R.


[X] ADDITIONAL MATCH. (Only available if (1) or (3) above is selected. Cannot
use if satisfying ACP Test Safe Harbor.) We may make additional Matching
Contributions if the total Matching Contributions determined below are greater
than the amount of Matching Contributions determined in (1) or (3) above for the
Plan Year. Additional Matching Contributions, if any, shall be made for all
persons who were Active Members at any time during the Plan Year, unless
otherwise specified in (a) below.


[X] Additional Matching Contributions shall be made for persons meeting the
requirements in Item R.

NOTE: If Item R is not active at any time during the plan year, selecting (a)
will require testing to determine if the nondiscrimination requirement of Code
Section 401(a)(4) is met, unless (5)(d)(i) above is also selected.

Total Matching Contributions for the Plan Year shall be a percentage of Elective
Deferral Contributions and shall be calculated based on Elective Deferral
Contributions and Pay for the Plan Year. The percentage shall be determined by
us. If (1) above is selected, the percentage determined must be equal to or
greater than the percentage specified in (1). If (3) above is selected, the
percentage determined must be equal to or greater than the percentage determined
in (3).

If (4) above is selected, Elective Deferral Contributions which are over a
percentage of Pay won’t be matched. The percentage is the percentage specified
in (4)(a),determined in (4)(b), or a greater percentage as determined by us.

The amount of additional Matching Contributions, if any, shall be calculated by
subtracting the Matching Contributions determined in (1) or (3) above for the
Plan Year from total Matching Contributions for the Plan Year.


[  ]  Matching Contributions shall be made only for Nonhighly Compensated
Employees.


[  ]  QUALIFIED MATCH. (Must be selected if Matching Contributions are to be
tested in the ADP Test for a non-401(k) Safe Harbor Plan.) Matching
Contributions are Qualified Matching Contributions. These Contributions are 100%
vested and subject to the distribution restrictions of Code Section 401 (k) when
made. (See Plan Section 5.04.)


Page 17

[  ]  DOLLAR LIMIT. (Cannot use if satisfying ACP Test Safe Harbor.) Matching
Contributions for a person shall not be more than $______ for the Plan Year.


OTHER EMPLOYER CONTRIBUTIONS AND FORFEITURES.
NOTE: If more than one Employer Contribution is selected in this Item Q, the
requirements to receive each Contribution selected should be the same. Providing
different requirements will require testing to determine if the
nondiscrimination requirement of Code Section 401(a)(4) is met. For example, a
Qualified Nonelective Contribution made to each person who is an Active Member
on the last day of the pay period and a Discretionary Contribution allocated to
each person who was an Active Member at any time during the Plan Year will
require nondiscrimination testing. If the ADP Test Safe Harbor is satisfied
using Qualified Nonelective Contributions, Item O(8)(b)(ii) or (c), the
Additional Contributions and Discretionary Contributions selected under this
item should be made for or allocated to each person who is an Active Member at
any time during the Plan Year to avoid nondiscrimination testing.


[  ]  QUALIFIED NONELECTIVE CONTRIBUTIONS. (Cannot select if ADP Test Safe
Harbor is satisfied using Qualified Nonelective Contributions for all Plan
Years, Item O(8)(b)(ii). If this is a 401(k) Safe Harbor Plan using Qualified
Matching Contributions to satisfy the ADP Test Safe Harbor, these Contributions
may be used to satisfy the ACP Test, if applicable. These Contributions maybe
tested in the ADP or ACP Test for a non-401(k) Safe Harbor Plan.) These
Contributions are 100% vested and subject to the distribution restrictions of
Code Section 401(k) when made. (See Plan Section 5.04. Select at least one of
(a), (b), (c), or (e). Only one of (a), (b), or (c) maybe selected. Select (d),
if applicable.)


[  ] SET AMOUNT. (Only available if Item O(8)(c) is not selected.) We shall make
Qualified Nonelective Contributions equal to the following: (Select (i) or
(ii).)


[  ] PAY FORMULA. An amount equal to (Select one.)


[  ] _____ % of Pay for the pay period for each person who is an Active Member
on the last day of that period.


[  ] _____ % of Annual Pay for the Plan Year for persons who meet the
requirements in Item R.


[  ] _____ % of Annual Pay for the Plan Year for persons who were Active Members
at any time during the Plan Year.


[  ] SERVICE FORMULA. An amount equal to (Select one.)


[  ] $ _______ for the pay period for each person who is an Active Member on the
last day of that period.


[  ] $ _______ for the Plan Year for persons who meet the requirements in Item
R.


[  ] $ _______ for the Plan Year for persons who were Active Members at any time
during the Plan Year.


[  ]  DISCRETIONARY, PAY FORMULA. (Only available if Item 0(8)(c) is not
selected.) Qualified Nonelective Contributions may be made for each Plan Year in
an amount determined by us. The amount allocated to each eligible person shall
be equal to our Qualified Nonelective Contributions multiplied by the ratio of
such person’s Annual Pay for the Plan Year to the total Annual Pay of all such
persons. The Qualified Nonelective Contributions shall be allocated to each
person meeting the requirements in Item R, unless otherwise specified in (i) or
(ii) below.


Page 18

[  ]  The Qualified Nonelective Contributions shall be allocated to each person
who was an Active Member at any time during the Plan Year.


[  ]  The Qualified Nonelective Contributions shall be allocated to each person
who is an Active Member on the last day of the Plan Year.


[  ]  DISCRETIONARY, SAME DOLLAR AMOUNT. (Only available if Item 0(8)(c) is not
selected.) Qualified Nonelective Contributions may be made for each Plan Year in
an amount determined by us. The same dollar amount shall be allocated to each
eligible person, subject to applicable limits of Plan Section 3.06. The
Qualified Nonelective Contributions shall be allocated to each person meeting
the requirements in Item R, unless otherwise specified in (i) or (ii) below.


[  ]  The Qualified Nonelective Contributions shall be allocated to each person
who was an Active Member at any time during the Plan Year.


[  ]  The Qualified Nonelective Contributions shall be allocated to each person
who is an Active Member on the last day of the Plan Year.


[  ]  (Only available if (a), (b), or (c) is selected above.) Qualified
Nonelective Contributions in (a), (b), or (c) above shall be made only for, or
allocated only to, Nonhighly Compensated Employees, unless otherwise specified
in (i) below.


[  ]  (Only available if (a)(i)A and (a)(ii)A above are not selected.) The
Qualified Nonelective Contributions shall be made only for, or allocated only
to, the Nonhighly Compensated Employees whose Annual Pay for the Plan Year is
not over $ _____.


[  ]  DISCRETIONARY, BOTTOM UP. (Only available if Item K(2)(a) is selected and
Items O(8)(b)(i) is not selected.) Qualified Nonelective Contributions may be
made for each Plan Year in an amount determined by us. If item 0(8)(c) is
selected, these Qualified Nonelective Contributions may only be made for Plan
Years in which the plan is not so amended. If (a), (b), or (c) above are
selected, these Qualified Nonelective Contributions are in addition to those
specified in (a), (b), or (c). If the Plan is treated as separate plans because
it is mandatorily disaggregated under the regulations of Code Section 401(k), a
separate Qualified Nonelective Contribution may be determined for each separate
plan.

These Qualified Nonelective Contributions may be used to reduce the Excess
Aggregate Contributions or Excess Contributions, as defined in Plan Section
3.07. Such Contributions shall be allocated first to the eligible person under
the Plan (or separate plan) with the lowest Annual Pay for the Plan Year, then
to the eligible person under the Plan (or separate plan) with the next lowest
Annual Pay, and so forth, in each case subject to applicable limits of Plan
Section 3.06. These Qualified Nonelective Contributions shall be allocated only
to Nonhighly Compensated Employees who meet the requirements in Item R, unless
otherwise specified in (i) or (ii) below.


[  ]  These Qualified Nonelective Contributions shall be allocated only to
Nonhighly Compensated Employees who were Active Members at any time during the
Plan Year.

Page 19

[  ]  These Qualified Nonelective Contributions shall be allocated only to
Nonhighly Compensated Employees who are Active Members on the last day of the
Plan Year.


[  ]  ADDITIONAL CONTRIBUTIONS. We shall make Additional Contributions equal to
the following: (Select (a) or (b).)


[  ] PAY FORMULA. An amount equal to (Select (i) or (ii).)


[  ] _____ % of Pay for the pay period for each person who is an Active Member
on the last day of that period.


[  ] _____ % of Annual Pay for the Plan Year for persons who meet the
requirements in Item R.


[  ] SERVICE FORMULA. An amount equal to (Select one.)


[  ] $______ for the pay period for each person who is an Active Member on the
last day of that period.


[  ] $______ for the Plan Year for persons who meet the requirements in Item R.


[  ] $______ for each Hour of Service he has performed during the pay period for
each person who was an Active Member during that period. (No contribution for
paid nonworking hours, such as vacation.)


[  ] $______ for each Hour of Service credited during the pay period for each
person who was an Active Member during that period. (Contribution is made for
paid nonworking hours, such as vacation.)


[X] DISCRETIONARY CONTRIBUTIONS. Discretionary Contributions may be made for
each Plan Year in an amount determined by us. Discretionary Contributions and
Forfeitures, if applicable, shall be allocated as of the last day of the Plan
Year using Annual Pay for the Plan Year. The amount allocated shall be equal to
the amount determined in (a) or (b) below. (Select (a) or (b).)


[  ] PAY FORMULA. Discretionary Contributions and Forfeitures, if applicable,
shall be allocated as follows:

STEP ONE: This step one shall only apply in years in which the Plan is a
Top-heavy Plan, as defined in Plan Section 11.02, and the minimum contribution
under Plan Section 11.04 is not being provided by other contributions to this
Plan or another plan of ours.

The allocation in this step one shall be made to each person meeting the
requirements in Item R and each person who is entitled to a minimum contribution
under Plan section 11.04. Each such person’s allocation shall be an amount equal
to Discretionary Contributions and Forfeitures, if applicable, multiplied by the
ratio of such person’s Annual Pay to the total Annual Pay of all such persons.
Such amount shall not exceed 3% of such person’s Annual Pay. The allocation for
any person who does not meet the requirements in Item R shall be limited to the
amount necessary to fund the minimum contribution.

STEP TWO: The allocation in this step two shall be made to each person meeting
the requirements in Item R. Each such person’s allocation shall be equal to any
amount remaining after the allocation in step one multiplied by the ratio of
such person’s Annual Pay to the total Annual Pay of all such persons.


Page 20

[  ] INTEGRATED FORMULA. Subject to the overall permitted disparity limits,
Discretionary Contributions and Forfeitures, if applicable, shall be allocated
as follows:

STEP ONE: This step one shall only apply in years in which the Plan is a
Top-heavy Plan, as defined in Plan Section 11.02, and the minimum contribution
under Plan Section 11.04 is not being provided by other contributions to this
Plan or another plan of ours.

The allocation in this step one shall be made to each person meeting the
requirements in Item R and each person who is entitled to a minimum contribution
under Plan section 11.04. Each such person’s allocation shall be an amount equal
to Discretionary Contributions and Forfeitures, if applicable, multiplied by the
ratio of such person’s Annual Pay to the total Annual Pay of all such persons.
Such amount shall not exceed 3% of such person’s Annual Pay. The allocation for
any person who does not meet the requirements in Item R shall be limited to the
amount necessary to fund the minimum contribution.

STEP TWO: This step two shall only apply in years in which step one applies. The
allocation in this step two shall be made to each person meeting the
requirements in Item R. Each such person’s allocation shall be equal to any
amount remaining after the allocation in step one multiplied by the ratio of
such person’s Annual Pay over the Integration Level to the total Annual Pay over
the Integration Level of all such persons. Such amount shall not exceed 3% of
such person’s Annual Pay over the Integration Level.

For purposes of this step two, in the case of any person who has exceeded the
cumulative permitted disparity limit described below, such person’s total Annual
Pay shall be taken into account and the applicable allocation limit for such
person shall be 3% of such person’s total Annual Pay.

STEP THREE: The allocation in this step three shall be made to each person
meeting the requirements in Item R. Each such person’s allocation shall be equal
to any amount remaining after the allocation in step two multiplied by the ratio
of the sum of such person’s total Annual Pay and his Annual Pay over the
Integration Level to the total of such sums for all such persons. Such amount
shall not exceed an amount equal to a percentage (equal to the Maximum
Integration Rate) of the sum of such person’s total Annual Pay and his Annual
Pay over the Integration Level.

If steps one and two apply, the Maximum Integration Rate minus 3% shall be
substituted for the Maximum Integration Rate wherever it appears in this step
three.

For purposes of this step three, in the case of any person who has exceeded the
cumulative permitted disparity limit described below, two times such person’s
total Annual Pay shall be taken into account and the applicable allocation limit
for such person shall be a percentage (equal to the Maximum Integration Rate) of
two times such person’s total Annual Pay.

STEP FOUR: The allocation in this step four shall be made to each person meeting
the requirements in Item R. Each such person’s allocation shall be equal to any
amount remaining after the allocation in step three multiplied by the ratio of
such person’s Annual Pay to the total Annual Pay of all such persons.


Page 21

The INTEGRATION LEVEL is the Taxable Wage Base as in effect on the latest Yearly
Date, unless otherwise specified in (i) or (ii) below.


 i.  [  ] $______. (Must be less than such Taxable Wage Base.)
     

 ii. [  ] _____ % of such Taxable Wage Base. (Must be more than 19% and less
     than 100%.)
     

The MAXIMUM INTEGRATION RATE shall be determined according to the following
schedule:

          INTEGRATION LEVEL MAXIMUM INTEGRATION RATE   100% of TWB 5.7%     Less
than 100(degree)/a but more than 80% of TWB 5.4%     More than 20% of TWB but
not more than 80% of TW13 4.3%     Not more than 20% of TWB 5.7%  


“TWB” means the Taxable Wage Base as in effect on the latest Yearly Date.

On any date the portion of the rate of tax under Code Section 3111 (a) (in
effect on the latest Yearly Date) which is attributable to old age insurance
exceeds 5.7%, such rate shall be substituted for 5.7%. 5.4% and 4.3% shall be
increased proportionately.

OVERALL PERMITTED DISPARITY LIMITS:

ANNUAL OVERALL PERMITTED DISPARITY LIMIT: Notwithstanding the preceding
paragraphs, for any Plan Year any person eligible for an allocation under this
formula benefits under another qualified plan or simplified employee pension, as
defined in Code Section 408(k), maintained by us or any other employer required
to be aggregated with us under Code Sections 414(b), (c), (m), or (o) that
provides for permitted disparity (or imputes disparity), Discretionary
Contributions and Forfeitures, if applicable, shall be allocated using only step
one, if applicable, and step four.

CUMULATIVE PERMITTED DISPARITY LIMIT: Effective for Plan Years beginning on or
after January 1, 1995, the cumulative permitted disparity limit for a person is
35 total cumulative permitted disparity years. Total cumulative permitted
disparity years means the number of years credited to the person for allocation
or accrual purposes under this Plan, any other qualified plan or simplified
employee pension plan (whether or not terminated) ever maintained by us or any
other employer required to be aggregated with us under Code Sections 414(b),
(c), (m), or (o). For purposes of determining the person’s cumulative permitted
disparity limit, all years ending in the same calendar year are treated as the
same year. If the person has not benefited under a defined benefit or target
benefit plan maintained for any year beginning on or after January 1, 1994, the
person has no cumulative permitted disparity limit.

Page 22

FORFEITURES.




If (3) above is selected, Forfeitures shall be allocated with Discretionary
Contributions and shall be deemed to be Discretionary Contributions, unless
otherwise specified in (i) below.


[X] (Cannot use unless Item V(2) is completed.) Forfeitures shall not be
allocated with Discretionary Contributions, but shall be used to offset our
first Contribution made after the Forfeiture is determined.


If (3) above is not selected, Forfeitures shall be used to offset our first
Contribution made after the Forfeiture is determined, unless otherwise specified
in (i) below.


[  ] (Cannot use unless (2) above is selected and Item V(2) is completed.)
Forfeitures shall not be used to offset our first Contribution, but shall be
allocated as of the last day of the Plan Year to those meeting the requirements
in Item R using the allocation formula in (3)(a) above, and shall be deemed to
be Additional Contributions.


NET PROFITS AND CONTRIBUTION REQUIREMENTS.


Our Contributions shall be made without regard to our current or accumulated NET
PROFITS, unless otherwise specified in (a) below.


[  ] (Cannot use if 409(k) Safe Harbor Plan or 401(k) SIMPLE Plan.) Our
Contributions, in excess of Elective Deferral Contributions, shall be made out
of our current or accumulated Net Profits in excess of Elective Deferral
Contributions.


REQUIREMENTS FOR CONTRIBUTIONS. Our Contributions which are subject to the
requirements of this Item R and Forfeitures, if applicable, shall be made for or
allocated to each person who was an Active Member at any time during the Plan
Year, unless otherwise specified in (a), (b), (c), or (d) below. (If annual
contributions are subject to these requirements (or if Forfeitures are allocated
under Item Q(4)(b)(i)), (a), (b), (c), or (d) may be selected. Select (e), if
applicable.)

NOTE: Selections may affect testing done to determine if the minimum coverage
requirement of Code Section 410(b)is met, unless otherwise indicated.


[  ] Such amounts shall be made for or allocated to each person who was an
Active Member at any time during the Plan Year and who either is an Active
Member on the last day of the Plan Year or has more than 500 Hours of Service
during the latest Accrual Service ending on or before the last day of the Plan
Year, unless a lesser number of Hours of Service is specified in (i) below.
(This selection does not affect coverage testing if the Accrual Service Period
is the Plan Year.)


[  ] Has more than _____ (Up to 499.) Hours of Service.


[  ] Such amounts shall be made for or allocated to each person who is an Active
Member on the last day of the Plan Year.


Page 23

[  ] Such amounts shall be made for or allocated to each person who was an
Active Member at any time during the Plan Year and who has at least 1,000 Hours
of Service during the latest Accrual Service Period ending on or before the last
day of the Plan Year, unless otherwise specified in (i) below.


[  ] El Has at least (Up to 999.) Hours of Service.


[X] Such amounts shall be made for or allocated to each person who is an Active
Member on the last day of the Plan Year and who has at least 1,000 Hours of
Service during the latest Accrual Service Period ending on or before that date,
unless otherwise specified in (i) below.


[  ] Has at least _____ (Up to 999.) Hours of Service.


The requirements in (a), (b), (c), or (d) above are modified as follows:

[X] Such amounts shall also be made for or allocated to each person who was an
Active Member at any time during the Plan Year and who has retired, become
Totally Disabled, or died.


The ACCRUAL SERVICE PERIOD is the consecutive 12-month period ending on the last
day of each Plan Year, unless otherwise specified in (a) below.


[  ] (Use only with (2)(a), (c) or (d) above.) The Accrual Service Period is the
consecutive 12-month period ending on each (Month and day.)

NOTE: Selecting (a) above will require nondiscrimination testing to determine if
the nondiscrimination requirement of Code Section 401(a)(4) is met.


[  ]  (Cannot use with (1)(a) above.) We may make all or part of our annual
Contributions before the end of the Plan Year. (Select (a) or (b).)

Such Contributions shall be


[  ] allocated when made. (Only available if Item Q(1)(b)(f) and (c)(ii) are not
selected, and (2)(a),(b), (c), and (d) above are not selected.)


[  ] El unallocated when made.


CONTRIBUTION MODIFICATIONS.

CONTRIBUTION LIMITATIONS. The Annual Additions for a Member during a Limitation
Year shall not be more than the Maximum Permissible Amount. (See Plan Sections
3.06 and 11.05.)


The LIMITATION YEAR is the consecutive 12-month period ending on each December
31 . (Month and day. Fill in the last day of the Limitation Year. Normally, the
last day of the Plan Year is used. You must use the same limitation year in all
your plans.)


COMPENSATION. (Compensation for the Limitation Year is used to determine the
limit on Annual Additions. Compensation for the Plan Year is used to determine
the amount of top-heavy minimum contributions.) Compensation for purposes of
Plan Section 3.06 is as defined therein, under Information Required to be
Reported Under Code Sections 6041, 6051, and 6052 (“Wages, Tips and Other
Compensation” box on Form W-2), which is actually paid or made available by us,
unless otherwise specified in (a) or (b) below.


Page 24

[  ] Safe-Harbor Compensation as defined in Plan Section 3.06.


[  ] Code Section 3401 (a) Wages (wages for purposes of income tax withholding)
as defined in Plan Section 3.06.


For years beginning after December 31, 1997, Compensation shall include elective
contributions. For this purpose, elective contributions are elective deferrals
(as defined in Code Section 402(g)(3)) and amounts contributed or deferred by us
at the election of the Employee which are not includible in the gross income of
the Employee by reason of Code Section 125, 132(0(4), or 457.


MULTIPLE DEFINED CONTRIBUTION PLANS. (This item applies if you or an Employer,
as defined in Plan Section 3.06, maintain another qualified defined contribution
plan that is not a Master or Prototype Plan in which any Member in this Plan is
or was or could become a member.) If the Member is covered under another
qualified defined contribution plan maintained by the Employer, as defined in
Plan Section 3.06, the provisions of (0 through (k) of Plan Section 3.06 shall
apply as if the other plan were a Master or Prototype Plan, unless otherwise
specified in (a) below. (Plan Section 3.06 limits the last Annual Additions.)


 a. [  ]  The method described on the attached page(s) shall be used to limit
    total Annual Additions to the Maximum Permissible Amount, and shall properly
    reduce the Excess Amounts, as defined in Plan Section 3.06, in a manner
    which precludes Employer discretion. (If selected, you will provide the
    method for limiting Annual Additions on the attached page(s).)
    

DEFINED BENEFIT PLAN. (This item applies if you or an Employer, as defined in
Plan Section 3.06, maintain or ever maintained a qualified defined benefit plan
in which any Member in this Plan is or was or could become a member. If this
applies, you will provide the method used to satisfy the limitation on the
attached page(s). No attachment is needed if the Effective Date (Restatement
Date or amendment effective date, if applicable) is on or after the first
Limitation Year beginning on or after January 1, 2000.) If the Member is or has
ever been a member in a qualified defined benefit plan maintained by the
Employer, as defined in Plan Section 3.06, the method described on the attached
page(s) shall be used to satisfy the 1.0 limitation of Code Section 415, in a
manner which precludes Employer discretion. This limitation shall not apply for
Limitation Years beginning on or after January 1, 2000.


[  ]  OTHER LIMITS. (Cannot use if 401(k) Safe Harbor Plan or 401(k) SIMPLE
Plan.) The amount of our Contributions for any (Select (a) or (b).)


[  ] Plan Year


[  ] Limitation Year


made for or allocated to a person shall not be more than (Select at least one.)

[  ] $______ (Up to the current Defined Contribution Dollar Limit defined in
Plan Section 3.06.)


Page 25

[  ] _____ % (Up to 25%.) of his Annual Pay for the Plan Year/Compensation for
the Limitation Year.

NOTE: If both (c) and (d) are selected, contributions shall be no more than the
lesser of (c) and (d).


TOP-HEAVY PLAN REQUIREMENTS. The amount and allocation of Contributions shall be
subject to the provisions of Article XI of the Basic Plan in Plan Years when
this is a Top-heavy Plan, as defined in Plan Section 11.02. Special minimum and
maximum contribution provisions will apply in such years.


[  ]  MULTIPLE PLANS. (Use this item to specify which plan will provide the
minimum contribution or benefit for members who are covered under this Plan and
any other plan or plans of yours. If selected, you must provide wording on the
attached page(s).) The method described on the attached page(s) shall be used to
meet the minimum contribution and benefit requirements in Plan Years when this
is a Top-heavy Plan, in a manner which precludes Employer discretion.


PRESENT VALUE: (Applicable if Aggregation Group, as defined in Plan Section
11.02, contains a defined benefit plan. The interest and mortality in this item
must match the interest and mortality used for this purpose in such defined
benefit plan.) For purposes of establishing Present Value, as defined in Plan
Section 11.02, of benefits under a defined benefit plan to compute the Top-heavy
Ratio, as defined in Plan Section 11.02, any benefit shall be discounted only
for 7 1/2% interest and mortality according to the 1971 Group Annuity Table
(Male) without the 7% margin but with projection by Scale E from 1971 to the
later of (i) 1974, or (ii) the year determined by adding the age to 1920, and
wherein for females the male age six years younger is used, unless otherwise
specified in (a) and (b) below.


[  ] Interest rate _____ %.


[  ] Mortality table: ______________________________________


VOLUNTARY CONTRIBUTIONS AND ROLLOVER CONTRIBUTIONS.


[  ] VOLUNTARY CONTRIBUTIONS are not permitted, unless otherwise specified in
(a) below.


[  ] (If selected, the Plan is subject to an ACP Test even if the Plan satisfies
the ACP Test Safe Harbor.) Voluntary Contributions are permitted. (Select any
that apply.)


[  ] _____ % of Pay is the minimum Voluntary Contribution.


[  ] Voluntary Contributions must be a whole percentage of Pay.


[  ] _____ % of Pay is the maximum Voluntary Contribution.


ROLLOVER CONTRIBUTIONS are permitted, unless otherwise specified in (a) below.
a) D Rollover Contributions are not permitted.


Page 26

INVESTMENTS.


The Plan does not have a Trust Agreement in effect, unless otherwise specified
in (a) below.


[X]  TRUST AGREEMENT. The Plan has a Trust Agreement. (Select at least one.
Cannot select (ii) if (i) is selected. Cannot select (iv) if (iii) is selected.)


[X] We establish the Discretionary Trust Agreement (Attachment A of the Basic
Plan).


[  ] We establish the Corporate Directed Trust Agreement (Attachment B of the
Basic Plan).


[  ] We establish the Corporate Custodial Trust Agreement (Attachment C of the
Basic Plan).


[  ] We establish the Passive Trust Agreement (Attachment D of the Basic Plan).


[  ] We establish the Trustarsm Retirement Services Directed Trust Agreement
(Attachment E of the Basic Plan).


INVESTMENT DIRECTION. Subject to the provisions of Article IV of the Basic Plan,
the Annuity Contract, and if applicable, the Trust Agreement, the investment of
a Member’s Account shall be directed by (Select one.)


[X] the Member for all Contributions.


[  ] us for all Contributions.


[  ] the Member for Elective Deferral Contributions, Member Contributions, and
Rollover Contributions. Us for Employer Contributions other than Elective
Deferral Contributions.


[  ] the Member for Member Contributions and Rollover Contributions. Us for
Employer Contributions including Elective Deferral Contributions.


LOANS. Loans to a Member are not permitted, unless otherwise specified in (a)
below.


[X]  (Only available if (1)(a) above is selected and the Trustee agrees to hold
the promissory note.) Loans are available to a Member subject to the provisions
of Plan Section 5.06.


The Loan Administrator(s) is/are: (Fill in the persons) or position(s)
authorized to administer the Member loan program. Principal Life Insurance
Company cannot be named.)
Payroll Supervisor


[X] The minimum amount of any loan is $1,000. (Up to $1,000.)


Page 27

[  ] The maximum amount of any loan is the lesser of 50% of the Member's Vested
Account, reduced by any outstanding loan balance or
$ ________ (Up to $50,000.), reduced by the highest outstanding loan balance
during the one-year period ending on the day before the loan is made.

NOTE: If not selected, the maximum is the lesser of (i) 50% of the Member’s
Vested Account, reduced by any outstanding loan balance or (ii) $50, 000,
reduced by the highest outstanding loan balance during the oneyear period ending
on the day before the loan is made.


The number of outstanding loans for a Member shall be limited to one, unless
otherwise specified in A below.


[  ] The number shall be limited to ___________. (Up to 5.)


The number of loans approved for a Member in any 12-month period shall be
limited to one, unless otherwise specified in A below.


[  ] The number shall be limited to __________. (Up to 5.)


The term of the loan shall be limited to five years, unless otherwise specified
in A below.


[X] The term of the loan shall not be limited to five years for the purchase of
a Member’s principal residence.


LIFE INSURANCE coverage is not provided under this Plan, unless otherwise
specified in (a) below.


[  ]  (Only available if (1)(a)(i), (ii), or (iv) above is selected.) Subject to
the limits and provisions of Plan Section 4.02, an Active Member may elect to
have part of his Account applied to purchase life insurance coverage on his
life.


QUALIFYING EMPLOYER SECURITIES. Investment in Qualifying Employer Securities is
not available, unless otherwise specified in (a) below.


[  ] (Only available if (1)(a)(i), (ii), (iii), or (v) above is selected.)
Investment in Qualifying Employer Securities is allowed.


The Member's Account resulting from the following Contributions may be invested
in Qualifying Employer Securities: (Select at least one.)


[  ] Elective Deferral Contributions


[  ] Employer Contributions other than Elective Deferral Contributions


[  ] Member Contributions and Rollover Contributions


Voting rights for Qualifying Employer Securities will be passed through to
Members and the Members will be allowed to direct the voting rights of
Qualifying Employer Securities for any matter put to the vote of the
shareholders, unless otherwise specified in A, B, or C below.


Page 28

[  ]  The Members will be allowed to direct the voting rights for Significant
Corporate Events only. The Employer (or the Named Fiduciary or the Investment
Manager as designated by the Employer) will have the voting rights for all other
matters, unless otherwise specified in (1) below.


[  ] (Only available if (1)(a)(i) or (Ii) above is selected.) The Trustee will
have the voting rights for all other matters.


[  ] The Employer (or the Named Fiduciary or the Investment Manager as
designated by the Employer) will have the voting rights for any matter put to
the vote of the shareholders.


[  ] (Only available if (1)(a)(i) or (ii) above is selected.) The Trustee will
have the voting rights for any matter put to the vote of the shareholders.


Tender rights or exchange offers for Qualifying Employer Securities will be
passed through to the Members, unless otherwise specified in A or B below.


[  ] Tender rights or exchange offers for Qualifying Employer Securities will be
determined by the Employer (or the Named Fiduciary or the Investment Manager as
designated by the Employer).


[  ] (Only available if (1)(a)(i) or (ii) above is selected.) Tender rights or
exchange offers for Qualifying Employer Securities will be determined by the
Trustee.


The optional forms of distribution provided in Plan Section 6.01 or 6A.01,
whichever applies, shall include both a single sum payment and a distribution in
kind for that portion of a Member’s Vested Account which is held in the
Qualifying Employer Securities Fund, unless otherwise specified in A or B below.


[  ] No distribution in kind is permitted.


[  ] No single sum payment is permitted.


VESTING PERCENTAGE is used to determine the nonforfeitable percentage of a
Member's Account resulting from our Contributions.

The Vesting Percentage for a Member who is an Employee on or after the date he
reaches Normal Retirement Age or Early Retirement Age shall be 100%. The Vesting
Percentage for a Member who is an Employee on the date he becomes Totally
Disabled or dies shall be 100%.


FULLY VESTED CONTRIBUTIONS. Elective Deferral Contributions, Qualified Matching
Contributions, and Qualified Nonelective Contributions are 100% vested. The
following Employer Contribution(s) are also 100% vested at all times. (Select
any that apply.)


[  ] Matching Contributions


[  ] Additional Contributions


[  ] Discretionary Contributions


Page 29

A Member's Account resulting from our Contributions which are not 100% vested
when made is subject to the vesting schedule selected below. (Select (a), (b),
(c), (d), or (e) if some Employer Contributions are not 900% vested. If (e) is
selected, fill in percentages.)



            VESTING SERVICE                   VESTING PERCENTAGE                
                                 (a)        (b)        (c)        (d)        (e)
                                 [ ]        [ ]        [ ]        [ ]        [X]

              Less than 1          0          0          0          0          0
                    1              0          0          0          0         20
                    2              0         20          0          0         40
                    3            100         40          0         20         60
                    4                        60          0         40         80
                    5                        80        100         60        100
                    6                       100                    80
                    7                                             100



NOTE: The schedule in (e) must provide full (900%) vesting after 5 years of
Vesting Service or must at all times be as great as the Vesting Percentage which
the schedule in (d) would provide.

A Member’s Vesting Percentage determined above shall never be reduced in later
years. If this Plan is or ever has been a Top-heavy Plan, the minimum vesting
provisions of Plan Section 11.03 shall apply.


TOP-HEAVY VESTING. A Member’s Account resulting from additional Employer
Contributions made to satisfy the minimum contribution requirements of Plan
Section 11.04 shall be subject to the vesting schedule selected below. (Select
(a), (b), or (c) if the Plan is not a 409(k) SIMPLE Plan and does not allow any
Employer Contributions other than Elective Deferral Contributions, Qualified
Matching Contributions, and Qualified Nonelective Contributions.)



              VESTING SERVICE       VESTING PERCENTAGE    
                                 (a)        (b)        (c)
                                 [ ]        [ ]        [ ]

              Less than 1          0          0        100
                    1              0          0
                    2             20          0
                    3             40        100
                    4             60
                    5             80
                    6            100
                    7



VESTING SERVICE, subject to the provisions of Plan Section 1.02, shall be
determined as follows: (Select (1) or (2) if some Employer Contributions are not
100% vested, if Item V(3)(a) or (b) is completed, or if Early Retirement Age is
based on Vesting Service.)


Page 30

    [X] ELAPSED TIME METHOD. Vesting Service is the total of an Employee’s
    countable Periods of Service without regard to Hours of Service.
    
    
    [  ] HOURS METHOD. A year of Vesting Service is a Vesting Service Period in
    which an Employee has at least 1,000 Hours of Service, unless otherwise
    specified in (a) below.
    
    
    [  ] (Up to 999.) Hours of Service.
    
    
    A VESTING SERVICE PERIOD is the consecutive 12-month period ending on the
    last day of each Plan Year, unless otherwise specified in (i) or (ii) below.
    
    
    [  ] The consecutive 12-month period ending on each __________. (Month and
    day.)
    
    
    [  ] (Vesting Service Period changes.) The consecutive 12-month period
    ending on
    
    
    each _____________________ through
    
    
    __________________________________ and
    
    
    each following __________________________. (Complete A using month and day,
    8 using the same month and day as in A and the calendar year in which the
    last day of the last period ending on this date falls, and C using the month
    and day on which the new period ends.)
    
    
    A VESTING BREAK, when the hours method is used, is a Vesting Service Period
    in which an Employee is credited with not more than one-half of the Hours of
    Service required for a year of Vesting Service, unless otherwise specified
    in (i) below.
    
    
    [  ] _____ or fewer Hours of Service. (Fill in up to 500 hours but less than
    hours required for a year of Vesting Service.)
    
    
    NOTE: If the hours method is used, any date completed in (3), (4), or (5)
    below should be the first day of a Vesting Service Period. If the first day
    of such period is not used, service during the period in which the date
    occurs shall not be excluded because of these modifications. If both (3) and
    (5) are selected, the date in (5) must be before the date in (3). (3) and
    (5) cannot be used with (4). If the hours method is used and (6) is
    selected, service during the period in which the Employee attains the age
    completed in (6) shall not be excluded because of that modification.
    
    VESTING MODIFICATIONS:
    

    

 1. [  ] Service before _______________________ is the total of an Employee’s
    countable service with us, expressed in whole years and fractional parts of
    a year (counting a partial month as a complete month).
    
    NOTE: If selected, fill in a date on or before the date the Plan became
    subject to ERISA. A new plan becomes subject to ERISA on its Effective Date.
    

 2. Service before _________________________________ shall be determined under
    the provisions of the (Prior) Plan in effect on the day before that date.
    
    NOTE: If selected, fill in a date after the Effective Date.
    

Page 31

[  ] Service before _____________________________ shall not be counted.

NOTE: If selected, fill in a date on or before the date the Plan became subject
to ERISA. A new plan becomes subject to ERISA on its Effective Date.


[  ] Service before an Employee attains age _____ (Up to 96.) shall not be
counted.


EQUIVALENCIES. Hours of Service shall be determined on the basis of actual Hours
of Service for which an Employee is paid or entitled to payment, unless
otherwise specified in (1), (2), or (3) below.


[  ] DAYS. On the basis of days worked. An Employee shall be credited with 10
Hours of Service for each day in which he would otherwise be credited with at
least one Hour of Service.


[  ] WEEKS. On the basis of weeks worked. An Employee shall be credited with 45
Hours of Service for each week in which he would otherwise be credited with at
least one Hour of Service.


[  ] MONTHS. On the basis of months worked. An Employee shall be credited with
190 Hours of Service for each month in which he would otherwise be credited with
at least one Hour of Service.


NOTE: If selected, the equivalency shall be used for all Employees.


WITHDRAWAL BENEFITS.


VOLUNTARY. A Member may withdraw any part of his Vested Account resulting from
Voluntary Contributions.

A Member may make only two such withdrawals in any 12-month period, unless
otherwise specified in (a) or (b) below.


[  ] A Member may make such a withdrawal at any time.


[  ] A Member may make only ________ such withdrawal(s) in any 12-month period.


ROLLOVER. A Member may withdraw any part of his Vested Account resulting from
Rollover Contributions.

A Member may make only two such withdrawals in any 12-month period, unless
otherwise specified in (a) or (b) below.


[  ] A Member may make such a withdrawal at any time.


[  ] A Member may make only ________ such withdrawal(s) in any 12-month period.


[X] 401(k) HARDSHIP. Unless otherwise specified in (a) below, a Member may
withdraw any part of his Vested Account resulting from Elective Deferral
Contributions, Matching Contributions (other than Qualified Matching
Contributions), Additional Contributions, and Discretionary Contributions in the
event of undue financial hardship. Withdrawals from the Member’s Account
resulting from Elective Deferral Contributions shall be limited to the amount of
the Member’s Elective Deferral Contributions (and earnings thereon accrued as of
December 31, 1988). The withdrawal is subject to the provisions of Plan Section
5.05.


Page 32

[X] Such withdrawal shall be limited to the amount of the Member’s Elective
Deferral Contributions (and earnings thereon accrued as of December 31, 1988).


[X] AGE 59 1/2. A Member may withdraw any part of his Vested Account resulting
from Elective Deferral Contributions, Matching Contributions, Qualified
Nonelective Contributions, Additional Contributions, and Discretionary
Contributions any time after he attains age 59 1/2.

A Member may make only two such withdrawals in any 12-month period, unless
otherwise specified in (a) or (b) below.


[  ] A Member may make such a withdrawal at any time.


[  ] A Member may make only _____ such withdrawal(s) in any 12-month period.


[  ]  FIVE YEARS AS AN ACTIVE MEMBER. A Member may withdraw any part of his
Vested Account resulting from Matching Contributions (other than Qualified
Matching Contributions), Additional Contributions, and Discretionary
Contributions at any time after he has been an Active Member for at least five
years.

NOTE: A Member's earliest Entry Date shall be used to determine his eligibility
for such a withdrawal.

A Member may make only two such withdrawals in any 12-month period, unless
otherwise specified in (a) or (b) below.


[  ] A Member may make such a withdrawal at any time.


[  ] A Member may make only _____ such withdrawal(s) in any 12-month period.


NOTE: Withdrawals are subject to the distribution of benefits provisions of
Article VI or VIA of the Basic Plan, whichever applies.


RETIREMENT AND THE START OF BENEFITS.


NORMAL RETIREMENT AGE is the age at which the Member’s Account shall become
nonforfeitable if he is an Employee. A Member’s Normal Retirement Age is age 65,
unless otherwise specified in (a) or (b) below.


[  ] Age ______. (Less than 65.)


[  ] The older of age _______ (Up to 65.) or his age on the (Select (i) or
(ii).)


[  ] date _______ (Up to 5.) years after the first day of the Plan Year in which
his earliest Entry Date occurred.


Page 33

[  ] earlier of the date _____ (Up to 5.) years after his Hire Date or the date
5 years after the first day of the Plan Year in which his earliest Entry Date
occurred.


The provisions of (b) are modified as follows:

[  ] A Member's Normal Retirement Age shall not be older than age _______. (Up
to 70.)


START OF RETIREMENT BENEFITS. A Member may choose to have retirement benefits
begin on or after his Normal Retirement Date and before he ceases to be an
Employee, unless otherwise specified in (a) below.


[  ] A Member may not choose to have retirement benefits begin before he ceases
to be an Employee.


EARLY RETIREMENT DATE. (Select (a) or (b).)


[  ] Early Retirement Date is the first day of the month before a Member’s
Normal Retirement Date which he selects for the start of retirement benefits.
This day shall be on or after the date the Member ceases to be an Employee and
reaches Early Retirement Age. A Member reaches Early Retirement Age on the date
the following requirements) are met: (Select at least one. A Member’s Account is
100% vested if he is an Employee on or after he reaches this age.)


[  ] He is age _____.


[  ] He has _____ years of Vesting Service.


[  ] He is within _____ years of Normal Retirement Date.


[  ] He has been an Active Member _____ years based on his earliest Entry Date.


[X] Early retirement is not permitted.


VESTED BENEFIT MODIFICATIONS. Plan Section 5.03 permits an Inactive Member to
elect to start benefits after he ceases to be an Employee. The start of benefits
is modified as follows: (Select (a) or (b), if applicable.)


[  ] An Inactive Member cannot elect to receive benefit payments from that part
of his Vested Account resulting from Elective Deferral Contributions, Matching
Contributions, Qualified Nonelective Contributions, Additional Contributions,
and Discretionary Contributions before he becomes Totally Disabled (Retirement
Date or death, if earlier). A small Vested Account, as defined in Plan Section
10.11, shall be paid earlier in a single sum. (Select (i), if applicable.)


[  ] Such restriction shall not apply to that part of an Inactive Member’s
Vested Account resulting from Elective Deferral Contributions.


[  ] An Inactive Member cannot elect to receive benefit payments from that part
of his Vested Account resulting from Elective Deferral Contributions, Matching
Contributions, Qualified Nonelective Contributions, Additional Contributions,
and Discretionary Contributions before he has ceased to be an Employee for a
period of time (Retirement Date or death, if earlier). Payment of a small Vested
Account, as defined in Plan Section 10.11, shall also be delayed. (Select (i),
if applicable.)


Page 34

[  ] Such restriction shall not apply to that part of an Inactive Member’s
Vested Account resulting from Elective Deferral Contributions.

The period of time is (Select (ii) or (iii).)


[  ] _____ months. (Up to 60.)


[  ] _____ years. (Up to 5.)


The REQUIRED BEGINNING DATE for a Member who is a 5-percent Owner, as defined in
Plan Section 7.02, is the April 1 of the calendar year following the calendar
year in which he attains age 70 1/2.

The Required Beginning Date for any Member who is not a 5-percent Owner, as
defined in Plan Section 7.02, is the April 1 of the calendar year following the
later of the calendar year in which he attains age 70 1/2 or the calendar year
in which he retires, unless otherwise specified in (a) below.


[  ] LATER OF AGE 70 1/2 OR RETIRE FOR BENEFITS ACCRUED AFTER DATE. The Required
Beginning Date is the April 1 of the calendar year following the calendar year
in which he attains age 70 1/2, except that the Required Beginning Date for
benefits accrued after the later of the adoption or effective date of the
amendment to the Plan changing the Required Beginning Date is the April 1 of the
calendar year following the later of the calendar year in which he attains age
70 1/2 or the calendar year in which he retires.


If (5)(a) is not selected and the Plan previously provided for a Required
Beginning Date based on age 70 1/2 for all Members, the following shall apply to
any Member who is not a 5-percent Owner, as defined in Plan Section 7.02.


Any such Member attaining age 70 1/2 in years after 1995 may elect by April 1 of
the calendar year following the calendar year in which he attained age 70 1/2
(or by December 31, 1997 in the case of a Member attaining age 70 1/2 in 1996)
to defer distributions until the calendar year following the calendar year in
which he retires, unless otherwise specified in (i) below.


[  ] NO DEFERRAL. (Only available if (5)(a) above is not selected.) The Member
shall begin receiving distributions by the April 1 of the calendar year
following the year in which he attained age 70 1/2 (or by December 31, 1997 in
the case of a Member attaining age 70 1/2 in 1996).


Any such Member attaining age 70 1/2 in years prior to 1997 may elect to stop
distributions which are not purchased annuities and recommence by the April 1 of
the calendar year following the year in which he retires, unless otherwise
specified in (i) below.


[  ] NO STOPPING. (Only available if (5)(a) above is not selected.) The Member
may not elect to stop distributions.


Page 35

If the Member is permitted to stop distributions, there shall be a new Annuity
Starting Date upon recommencement, unless otherwise specified in (ii) below.


[  ] NO NEW ANNUITY STARTING DATE. (Only available if (5)(a) and (5)(c)(i) above
are not selected.) There shall be no new Annuity Starting Date.


AUTOMATIC ROLLOVER OF SMALL AMOUNTS PAYMENT. If any part of a distribution made
under Plan Section 10.11 is an Eligible Rollover Distribution which is equal to
or more than $1000 and for which the Distributee has not elected otherwise, such
Eligible Rollover Distribution shall be rolled over to an Individual Retirement
Account (IRA) with an affiliate of Principal Life Insurance Company, unless
otherwise specified in (a) below. (See Plan Section 10.02.)


[  ] Such Eligible Rollover Distributions shall be paid to the Distributee.


FORMS OF DISTRIBUTION FOR RETIREMENT BENEFITS.


OPTIONS. The options available under the Plan shall be those specified in Plan
Section 6.02 (includes life annuities) unless otherwise specified in (a) below.

NOTE: If this Plan is a direct or indirect transferee after December 31, 1984,
of a defined benefit plan, money purchase plan, target benefit plan, stock bonus
plan, or profit sharing plan which is subject to the survivor annuity
requirements of Code Sections 401(a)(11) and 417, (a) below cannot be selected.


[  ] The options available under the Plan shall be those specified in
subparagraph (a)(2) of Plan Section 6A.02 (does not include life annuities or
full flexibility option), unless otherwise specified in (i) below.


[  ]  The only options available under the Plan shall be the options specified
in subparagraph (a)(1) of Plan Section 6A.02 (single sum payment and
distribution in kind).


NOTE: If the Plan later becomes a director indirect transferee of a defined
benefit plan, money purchase plan, target benefit plan, stock bonus plan, or
profit sharing plan which is subject to the survivor annuity requirements of
Code Section 401(a)(11) and 417, then the options available under the Plan shall
be those specified in Plan Section 6.02 and the selections in (1) above shall be
void.


The options specified in Plan Section 6.02 (includes life annuities) may be
modified as provided below. (Select any that apply.)


[  ] NO FULL FLEXIBILITY OPTION. (Only available if (1)(a) above is not
selected.) The full flexibility option shall not be available.


[  ]  SINGLE SUM LIMITED. (Only available if (1)(a) above is not selected; if
U(1)(a)(v) is not selected; Item U(5)(a) is not selected; and Items Y(3), (4),
and (5) . are not selected.) A Member may not receive a single sum payment of
that part of his Vested Account resulting from Elective Deferral Contributions,
Matching Contributions, Qualified Nonelective Contributions, Additional
Contributions, and Discretionary Contributions (Select (i) or (ii).)


Page 36

[  ] at any time.


[  ] before his Retirement Date or the date he becomes Totally Disabled, if
earlier.


If (2)(a) is not selected, the full flexibility option shall not be available
for that part of a Member’s Vested Account which he cannot receive in a single
sum.

NOTE: A small Vested Account, as defined in Plan Section 10.11, shall be paid in
a single sum.


If the Plan is being amended to eliminate or restrict an optional form of
distribution and the Plan provides a single sum distribution form that is
otherwise identical to the optional form of distribution eliminated or
restricted, the amendment shall not apply to any distribution with an Annuity
Starting Date earlier than the first day of the second Plan Year following the
Plan Year in which the amendment is adopted, unless otherwise specified in (a)
below.


[  ] 90 DAYS AFTER SUMMARY. The amendment shall not apply to any distribution
with an Annuity Starting Date earlier than the earlier of (i) the 90th day after
the date the Member receiving the distribution has been furnished a summary that
reflects the amendment and satisfies the ERISA requirements at 29 CFR
2520.104b-3 relating to a summary of material modifications or (ii) the first
day of the second Plan Year following the Plan Year in which the amendment is
adopted.


ADOPTING EMPLOYERS. (identify Adopting Employers below.)

NOTE: The Plan must meet the minimum coverage requirement of Code Section 410(b)
taking into account all employees of Controlled Groups and Affiliated Service
Groups. If you are a member of such a group, other employers in the group may
need to adopt this Plan in order for your Plan to meet this requirement Some
employers of the group may also choose to adopt this Plan even though not
required. Use this item to identify the other employers in the group whose
employees may become Members.


There are no Adopting Employers, unless otherwise specified in (a) below.


[  ] The Adopting Employers listed in (3) below establish a separate plan for
the benefit of their Employees or participate with us in a single plan, as
specified.


Separate Plans or Single Plan


SEPARATE PLANS. Adopting Employers may establish a separate plan for the
exclusive benefit of their Employees. The establishment of an Adopting
Employer's separate plan shall be evidenced in writing according to the
provisions of Plan Section 2.04

NOTE: A separate plan should not be established unless (i) each plan can meet
the minimum coverage requirement of Code Section 410(b) separately or (ii) the
combined plans can meet the minimum coverage requirement of Code Section 410(b)
and the nondiscrimination requirement of Code Section 401(a)(4). The combined
plans may not meet the requirement of Code Section 401(a)(4) if the plans
provide for a discretionary Matching Contribution or Discretionary Contribution
which is determined separately for each Adopting Employer.


Page 37

SINGLE PLAN. Adopting Employers may participate with us in a single plan. An
Adopting Employer’s agreement to participate in this Plan shall be evidenced in
writing according to the provisions of Plan Section 2.05.

NOTE: The provisions of Plan Section 10.03 shall apply in the case of the merger
of this Plan with any Prior Plan of an Adopting Employer participating with us
in a single plan.


The Adopting Employers are:


Name ______________________________________________________
Address ___________________________________________________
___________________________________________________________
___________________________________________________________
Phone No. _________________________________________________
Date of Adoption or Participation _________________________
Executed __________________________________________________
By ________________________________________________________
        (Signature)
Business Title ____________________________________________


Separate Plans or Single Plan

[  ] Separate Plans         [  ] Single Plan


Complete A, B, and C below If Separate Plans.


EIN _____________________________


Plan No. ________________________


Fiscal Year End _________________ (Month and day.)


Complete A below if this Adopting Employer had a Prior Plan.


Date Prior Plan established _________________________


Complete A below, if applicable.


This Adopting Employer has waived the entry requirements selected below for its
Employees who are Eligible Employees on the date specified. (Your selections in
Item L(5) apply only to the primary Employer in Item B.)

[  ] Age         [  ] Service

Date _____________________


Page 38

Name ____________________________________________
Address _________________________________________
Phone No.________________________________________
Date of Adoption or Participation _______________
Executed ________________________________________
By ______________________________________________
      (Signature)
Business Title __________________________________


Separate Plans or Single Plan

[  ] Separate Plans         [  ] Single Plan


Complete A, B, and C below If Separate Plans.


EIN _____________________________


Plan No. ________________________


Fiscal Year End _________________ (Month and day.)


Complete A below if this Adopting Employer had a Prior Plan.


Date Prior Plan established _________________________


Complete A below, if applicable.


This Adopting Employer has waived the entry requirements selected below for its
Employees who are Eligible Employees on the date specified. (Your selections in
Item L(5) apply only to the primary Employer in Item B.)

[  ] Age         [  ] Service

Date _____________________


Name ____________________________________________
Address _________________________________________
Phone No.________________________________________
Date of Adoption or Participation _______________
Executed ________________________________________
By ______________________________________________
      (Signature)
Business Title __________________________________



Page 39

Separate Plans or Single Plan

[  ] Separate Plans         [  ] Single Plan


Complete A, B, and C below If Separate Plans.


EIN _____________________________


Plan No. ________________________


Fiscal Year End _________________ (Month and day.)


Complete A below if this Adopting Employer had a Prior Plan.


Date Prior Plan established _________________________


Complete A below, if applicable.


This Adopting Employer has waived the entry requirements selected below for its
Employees who are Eligible Employees on the date specified. (Your selections in
Item L(5) apply only to the primary Employer in Item B.)

[  ] Age         [  ] Service

Date _____________________


Name ____________________________________________
Address _________________________________________
Phone No.________________________________________
Date of Adoption or Participation _______________
Executed ________________________________________
By ______________________________________________
      (Signature)
Business Title __________________________________


Separate Plans or Single Plan

[  ] Separate Plans         [  ] Single Plan


Complete A, B, and C below If Separate Plans.


Page 40

EIN _____________________________


Plan No. ________________________


Fiscal Year End _________________ (Month and day.)


Complete A below if this Adopting Employer had a Prior Plan.


Date Prior Plan established _________________________


Complete A below, if applicable.


This Adopting Employer has waived the entry requirements selected below for its
Employees who are Eligible Employees on the date specified. (Your selections in
Item L(5) apply only to the primary Employer in Item B.)

[  ] Age         [  ] Service

Date _____________________


Name ____________________________________________
Address _________________________________________
Phone No.________________________________________
Date of Adoption or Participation _______________
Executed ________________________________________
By ______________________________________________
      (Signature)
Business Title __________________________________


Separate Plans or Single Plan

[  ] Separate Plans         [  ] Single Plan


Complete A, B, and C below If Separate Plans.


EIN _____________________________


Plan No. ________________________


Fiscal Year End _________________ (Month and day.)


Complete A below if this Adopting Employer had a Prior Plan.


Date Prior Plan established _________________________


Page 41

Complete A below, if applicable.


This Adopting Employer has waived the entry requirements selected below for its
Employees who are Eligible Employees on the date specified. (Your selections in
Item L(5) apply only to the primary Employer in Item B.)

[  ] Age         [  ] Service

Date _____________________


Name ____________________________________________
Address _________________________________________
Phone No.________________________________________
Date of Adoption or Participation _______________
Executed ________________________________________
By ______________________________________________
      (Signature)
Business Title __________________________________


Separate Plans or Single Plan

[  ] Separate Plans         [  ] Single Plan


Complete A, B, and C below If Separate Plans.


EIN _____________________________


Plan No. ________________________


Fiscal Year End _________________ (Month and day.)


Complete A below if this Adopting Employer had a Prior Plan.


Date Prior Plan established _________________________


Complete A below, if applicable.


This Adopting Employer has waived the entry requirements selected below for its
Employees who are Eligible Employees on the date specified. (Your selections in
Item L(5) apply only to the primary Employer in Item B.)

[  ] Age         [  ] Service

Date _____________________


Page 42

Name ____________________________________________
Address _________________________________________
Phone No.________________________________________
Date of Adoption or Participation _______________
Executed ________________________________________
By ______________________________________________
      (Signature)
Business Title __________________________________


Separate Plans or Single Plan

[  ] Separate Plans         [  ] Single Plan


Complete A, B, and C below If Separate Plans.


EIN _____________________________


Plan No. ________________________


Fiscal Year End _________________ (Month and day.)


Complete A below if this Adopting Employer had a Prior Plan.


Date Prior Plan established _________________________


Complete A below, if applicable.


This Adopting Employer has waived the entry requirements selected below for its
Employees who are Eligible Employees on the date specified. (Your selections in
Item L(5) apply only to the primary Employer in Item B.)

[  ] Age         [  ] Service

Date _____________________


Name ____________________________________________
Address _________________________________________
Phone No.________________________________________
Date of Adoption or Participation _______________
Executed ________________________________________
By ______________________________________________
      (Signature)
Business Title __________________________________


Page 43

Separate Plans or Single Plan

[  ] Separate Plans         [  ] Single Plan


Complete A, B, and C below If Separate Plans.


EIN _____________________________


Plan No. ________________________


Fiscal Year End _________________ (Month and day.)


Complete A below if this Adopting Employer had a Prior Plan.


Date Prior Plan established _________________________


Complete A below, if applicable.


This Adopting Employer has waived the entry requirements selected below for its
Employees who are Eligible Employees on the date specified. (Your selections in
Item L(5) apply only to the primary Employer in Item B.)

[  ] Age         [  ] Service

Date _____________________


By executing this Adoption Agreement, we, the Employer, adopt the “Principal
Financial Group Prototype for Savings Plans” for the exclusive benefit of our
Employees. Our selections and specifications contained in this Adoption
Agreement and the terms, provisions, and conditions provided in the Principal
Financial Group Prototype Basic Savings Plan constitute our PLAN. No other basic
plan may be used with this Adoption Agreement.

It is understood that Principal Life Insurance Company is not a party to our
Plan and shall not be responsible for any tax or legal aspects of our Plan. We
assume responsibility for these matters. We acknowledge that we have counseled,
to the extent necessary, with selected legal and tax advisors. The obligations
of Principal Life Insurance Company shall be governed solely by the provisions
of its contracts and policies. Principal Life Insurance Company shall not be
required to look into any action taken by the Plan Administrator, Named
Fiduciary, Trustee, Investment Manager, or us and shall be fully protected in
taking, permitting or omitting any action on the basis of our actions. Principal
Life Insurance Company shall incur no liability or responsibility for carrying
out actions as directed by the Plan Administrator, Named Fiduciary, Trustee,
Investment Manager, or us.

(Complete in black ink.)

This Adoption Agreement is executed _____________________________

FOR THE EMPLOYER
By my signature, 1 certify that I have reviewed the terms of and the Items
selected within this Adoption Agreement. If the Plan has a Trust Agreement in
effect, I hereby certify that a copy of this Plan document shall be provided to
each Trustee and proper signatures will be obtained on the appropriate
attachment to the Basic Plan.

Page 44

[  ]

(Only available if Item U(1)(a)(i) is selected.) By my signature, I Nearby
direct the Trustee under the Discretionary Trust Agreement to enter into the
Principal Financial Group Electronic Linkagesm Group Custodial Agreement.


[  ]

(Only available if Item U(1)(a)(v) is selected.) By my signature, I Nearby
direct Delaware Charter Guarantee & Trust Company, conducting business under the
trade name of Trusfarsm Retirement Services, to enter into the Principal
Financial Group Electronic Linkage ‘” Group Custodial Agreement.


[  ]

(Only available if Item U(1)(a)(v) is selected.) By my signature, I Nearby
direct Delaware Charter Guarantee & Trust Company, conducting business under the
trade name of Trustatsm Retirement Services. to ter into the Principal
Self-Directed Brokerage Accountsm.


By___________________________________________
     (Signature)

Business Title: President & CEO

[  ]

By my signature above, I hereby execute this Adoption Agreement on behalf of
each Adopting Employer identified in Item AB.


ACKNOWLEDGMENT BY THE NAMED FIDUCIARY (Complete if other than the Employer).

By___________________________________________
     (Signature)

This Plan is an important legal document. It may not fit your situation. You
will want to consult with your lawyer on whether it does fit your situation and
on its tax and legal implications, for which neither Principal Life Insurance
Company, nor its agents, can assume responsibility.

Failure to properly fill out this Adoption Agreement may result in
disqualification of this Plan. Principal Life Insurance Company will inform you
of any amendments made to the Plan or of the abandonment of the Plan. The
address of Principal Life Insurance Company is 711 High Street, Des Moines, Iowa
50392-0001. When you first adopt the prototype, Principal Life will assign a
contact person and give you a toll-free number. If you have not been assigned a
contact person, call 1-800-543-4015, extension 88126, for assistance.

You may rely on an opinion letter issued by the Internal Revenue Service as
evidence that this Plan is qualified under Code Section 401 only to the extent
provided in Announcement 2001-77, 2001-30 LR.B.

You may not rely on the opinion letter in certain other circumstances or with
respect to certain qualification requirements, which are specified in the
opinion letter issued with respect to the Plan and in Announcement 2001-77.

In order to have reliance in such circumstances or with respect to such
qualification requirements, application for a determination letter must be made
to Employee Plans Determinations of the Internal Revenue Service.

Item S(3)(a): The method used to limit Annual Additions to the Maximum
Permissible Amount:

Page 45

Item S(4): For Limitation Years beginning before January 1, 2000, the method
used to satisfy the 1.0 limitation of Code Section 415:

Item S(6): The method used to meet the minimum contribution and benefit
requirements in Plan Years when this is a Top-heavy Plan:

Page 46